737 So. 2d 604 (1999)
Floyd SPIVEY, Appellant,
v.
STATE of Florida, Appellee.
No. 98-3515.
District Court of Appeal of Florida, First District.
July 15, 1999.
No brief filed, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the denial of Spivey's motion to correct jail time credit, without prejudice to Spivey's ability to file a properly pled rule 3.800(a) motion in the trial court. State v. Mancino, 714 So. 2d 429, 433 (Fla. 1998) ("[C]redit time issues are cognizable in a rule 3.800 motion when it is affirmatively alleged that the court records demonstrate on their face an entitlement to relief."); Combs v. State, 723 So. 2d 931 (Fla. 1st DCA 1999); Baker v. State, 714 So. 2d 1167 (Fla. 1st DCA 1998).
AFFIRMED.
MINER, BENTON and BROWNING, JJ., CONCUR.